Citation Nr: 1619243	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-32 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the claim for increased rating for left carpal tunnel syndrome.

The Veteran's representative asserts that the evidence of record does not accurately represent the current level of severity of the Veteran's left carpal tunnel syndrome (CTS) disability.  In this regard, the record shows that the left CTS was last evaluated nearly four years ago, in May 2012, and there are no treatment notes dated after August 2012.  Therefore, a contemporaneous VA examination is needed, and contemporaneous VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's treatment records from the VA Medical Center dated since August 2012.
2. Then schedule the Veteran for an appropriate VA examination to assess the current severity of his left carpal tunnel syndrome.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  

3. Then readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




